Citation Nr: 1600025	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of tinnitus and individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an April 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated left ear hearing loss was aggravated by the Veteran's in-service exposure to excessive and harmful noise in connection with the Veteran's duties. 


CONCLUSION OF LAW

The criteria for the establishment of left ear hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Additional laws and regulations apply when there is evidence that a disability preexisted service.  A veteran is presumed to be in sound condition when entering service, except for conditions "noted" on entrance or where clear and unmistakable evidence demonstrates that an injury or disease preexisted service, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Only such conditions as are recorded in entrance examination reports are considered to be "noted" for purposes of the presumption of soundness.  38 C.F.R. § 3.304(b).  

If the disability is shown to be preexisting, it will be presumed to have been aggravated by service where there was an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012). 

In this case, an entrance examination was performed, and the Veteran's right ear hearing loss was "noted" prior to entry.  Consequently, the presumption of soundness does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A review of the evidence reveals the following: 

The Veteran entered service in December 1977 with pronounced hearing loss in his left ear.  At an August 1977 audiological entrance examination, he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
90
75
75
90
65

Two years later, in October 1979, the Veteran received a routine audiological entrance examination and scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
100
100
100
100
100

At the Veteran's November 1981 separation examination, he scored the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
70
75
60
60
75

In March 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which he scored a 105 plus pure tone threshold for each decibel tested.  The Veteran informed the examiner he was unable to hear anything in his left ear due to his exposure to an explosion in 1981, and that he had trouble finding employment due to his lack of hearing.  

In April 2011, the Veteran underwent a second C&P examination in which he, again, scored a 105 plus pure tone threshold for each decibel tested.  The Veteran's separation examination was not made available to the audiological examiner.  She opined that it was as least as likely as not that the Veteran's left ear hearing loss was permanently aggravated by the Veteran's military service.  

In February 2012, the Veteran underwent his final C&P examination.  Again, he was found to suffer from profound and total sensorineural hearing loss in his left ear.  This examiner opined that the Veteran's left ear hearing loss was less likely as not related to military service due to the Veteran's exit examination which showed the same moderately-severe to severe hearing loss as shown in his entrance examination. 

In this case, the Veteran's October 1979 examination demonstrates an increase in disability during service.  Thus, service connection must be granted unless clear and unmistakable evidence shows that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

The evidence reveals that the VA has not sufficiently demonstrated that the Veteran's hearing loss was not aggravated during his four years of active service.  

In short, the October 1979 examination is evidence that the Veteran's hearing loss worsened during service.  The only affirmative evidence that the Veteran's hearing loss was not aggravated during service is the February 2012 examination, in which the examiner stated that the Veteran's left ear hearing loss was not related to military service because the exit examination showed no aggravation in hearing loss, and the Veteran's exit examination which showed an improvement in the Veteran's left ear hearing abilities.  The Board acknowledges that the separation examination seems to reflect a questionable worsening of the Veteran's left ear hearing loss, as most decibel levels had decreased from the entrance examination, however one reading had increased from service entrance.  However, a finding of improvement based on the separation examination is called into question by the October 1979 audiogram.  Viewing the evidence in a light most favorable to the evidence, the Board finds that VA has not met the high standard of clear and mistakable evidence in this case. 

The Veteran's separation examination demonstrating no hearing loss aggravation in service is countered by the October 1979 examination demonstrating severe hearing loss aggravation.  Thus, the presumption of aggravation is triggered and as the evidence is at least in equipoise as to whether or not aggravation occurred, the Board finds that aggravation occurred in service.

Because aggravation has been found to have occurred in service, and VA has not shown by clear and unmistakable evidence that such aggravation was due to the natural progression of the disease, the claim must be granted.  




ORDER

Service connection for left ear hearing loss is granted. 



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


